 324DECISIONSOF NATIONALLABOR RELATIONS BOARDRudy's Farm Company,Inc.andAmalgamated MeatCutters&ButcherWorkmen of North America,405, AFL-CIO,Petitioner.Case 26-RC-3759May 12, 1971SUPPLEMENTAL DECISION ANDCERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted in the above-entitled proceeding on June 5,1970, under the direction and supervision of the Re-gional Director for Region 26, among the employees inthe appropriate unit. At the conclusion of the balloting,the parties were furnished a tally of ballots whichshowed that of approximately 177 eligible voters, 171cast ballots, of which 81 were for and 85 were againstthe Petitioner. There were five challenged and no voidballots. The challenged ballots were sufficient in num-ber to affect the results of the election. Thereafter, thePetitioner filed timely objections to conduct affectingthe results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, theRegional Director conducted an investigation and, onJuly 16, 1970, issued and duly served on the parties hisReport on Challenges and Objections in which herecommended that three challenges be sustained, thattwo challenges be overruled, and that inasmuch as thetwo overruled challenged ballots are not determinativethey not be opened and counted. He further recom-mended that the Petitioner's objections be overruled intheir entirety.Thereafter, the Petitioner filed timely exceptions tothe Regional Director's Report on Challenges and Ob-jections, and a brief in support thereof. On October 29,1970, the National Labor Relations Board issued aDecision and Order' in which it ordered that Peti-tioner'sObjections 1, 2, 3, 6, 7, 8, 9, 10, and 11 beoverruled and that a hearing be held for the purpose oftaking testimony to resolve the issues raised by Objec-tions 4 and 5.2Pursuant to the Board's Order a hearing was held onDecember 1, 1970, before Hearing Officer MichaelDunn. All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. On January'Rudy 's Farm Company, Inc.,Case 26-RC-3759 (not printed in NLRBvolumes).'The Petitioner excepted only to the Regional Director's disposition ofObjections 4 and 5.7, 1971, the Hearing Officer issued his report recom-mending that Petitioner's Objection 5 be overruled, andthatObjection 4 be sustained. The Employer filedtimely exceptions to the Hearing Officer's report and asupporting brief; the Petitioner also filed exceptions totheHearing Officer's report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds they are free fromprejudicial error. They are hereby affirmed. The Boardhas considered the Hearing Officer's report, the excep-tions and briefs, and the entire record in this case andfinds as follows:Objections 4 and 5 involve a speech delivered byWilliam D. Hardison, the Employer's assistantgeneralmanager,to 225 assembled employees on the daybefore the election, June 4, 1970. The Hearing Officerfound that Hardison did not make any material misrep-resentations concerning the strike at Frosty Morn orthe effects of that strike on Frosty Morn employees(Objection 4); he found that Hardison's comment thatthe Union had gained absolutely nothing for employeesinvolved in strikes constituted preelection propagandathat employees could reasonably be expected to evalu-ate.He further found that Hardison made no materialmisrepresentation concerning wage rates at Odom Sau-sage(Objection 5).'We agree with these findings.The Hearing Officer then analyzed the remainder ofHardison's speech and relying onBoaz Spinning Com-pany, Inc.,177 NLRB No. 103, concluded that theeffect of the entire speech was to instill in employees afear of the adverse effects of collective bargaining cou-pled with the implied message of the alleged futility ofunion representation; he therefore found merit in Ob-jection 4 and recommended it be sustained. The Em-ployer excepts; we agree with the Employer's conten-tionthatHardison'sspeechconstitutedlawfulpermissible campaign propaganda which the em-ployees could evaluate.The speech read by Hardison from a prepared textwas approximately 13 pages long. The first two pagesdescribe the mechanics of the election and urge every-one to vote. Hardison then stressed that he neitherexpected nor would ask the employees to do the Com-pany any favors but rather that, "you should decide'Although, in directing the hearing, we indicated that we were particu-larly interested in Petitioner's allegations of misrepresentation with respectto Hardison's comments on the effects of the strike at Frosty Morn and thewage rates at Odom Sausage,the hearing was not limited to those issuessince it was directed on Objections 4 and 5. We therefore reject the Em-ployer's contention that the Hearing Officer was limited to considering thealleged misrepresentations with respect to Frosty Morn and Odom Sausage.190 NLRB No. 62 RUDY'S FARM COMPANY, INC.325whether to vote for this Union, or against it, purely onthe basis of whether or not it will be to your own bestinterests."Hardison then discussed in a very generalway various subjects; among other things he indicatedto the employees that the Union was only interested intheir money, that Rudy's wage rates and benefits com-pared favorably with unionized plants in the area,' andthat unions do do not guarantee job security. In thisregardHardison mentioned a number of unionizedplants where jobs had been eliminated and long layoffshad occurred and pointed out that Rudy's had neverhad a layoff during its entire operation. The aforemen-tioned sections which, in fact, constituted a major por-tion of the speech are, in our view, not only temperateand reasonable but clearly unobjectionable.Nevertheless the Hearing Officer relied on other por-tions of the speech to find it objectionable. Thus, basedon the following statements he found that Hardison ledemployees to believe that they must strike in order toget concessions:If the Union wins this election, all it wins is theright to sit down at the table and talk with us. Ifthe Union were in the plant, there would still beonly one way it could try to force us to do anythingthat we are not able to do or willing to do and thatwould be by pulling you out on strike.The import of the foregoing is not that the Employerwould not bargain in good faith; nor does it misrepre-sent the law. But, in addition, the above excerpt doesnot give an accurate portrayal of what Hardison said.For the above remark was prefaced by the following:But the simple truth about the ... Union or anyother union is that it has no magic powers to makethings go the way it wants them to go. Of courseit can promise anything, but carrying out its prom-ises is a different matter. When Bob Adams or anyother organizer tells you that they are going tocome in here and make us do this or the other theyare seriously misleading you. Sometimes peoplehave the idea that all they have to do is to vote fora union and then automatically they get higherpay and higher benefits of various kinds.In our opinion Hardison's comments viewed as awhole are little more than a partisan explanation of therealities of collective bargaining.The Hearing Officer then found that, as inBoaz Spin-ning,Hardison informed the employees that the Em-ployer was the fount of all existing and future benefitswhen he stated:Always, you should bear in mind that it isRudy's which furnishes your job and your pay-'Itwas at this point that Hardison compared the Employer's wage rateswith those at Odom Sausagecheck-not the ... Union.And always youshould bear in mind that the ... Union will neverfurnish you a day's work nor a cent of your pay-check. The next time ... [a] Union organizer triesto tell you what the ... Union can do for you, askthem how many hams or cases of sausage pattiesthey have sold for Neuhoff or Frosty Morn.In our opinion a careful reading of this excerpt, andparticularly the second sentence, in the context of theentire speech indicates that Hardison was merely at-tempting to impress upon the employees the fact thatthe Union would be of no help in obtaining orders orin solving the economic problems involved in keepingthe plant in operation. No threat was made, nor do webelieve one was intended.In finding the speech objectionable the HearingOfficer also relied on Hardison's references to the factthat the employees did not need a union to obtainbenefits that the Employer would give them in anyevent,' and Hardison's suggestion that the employeeswould be better off without a union and should voteNO. These statements are nothing more than the ex-pression of the Employer's view that it had treated theemployees fairly and would continue to do so, coupledwith a request that the employees vote against the Un-ion.In conclusion, it is our opinion that the speech readas a whole did not exceed the bounds of permissiblecampaign propaganda. The speech, including the state-ments in issue, was noncoercive and temperate, and inour opinion represents nothing more than a legitimateassertion of the Employer's views. Contrary to theHearing Officer's finding we do not believe the speechwould tend to instill in employees a fear of the adverseeffects of collective bargaining coupled with an impliedmessage of the alleged futility of union representation.Accordingly, we shall overrule Objection 4, and, as thePetitioner has failed to secure a majority of the validballots cast, certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid votes hasnot been cast for Amalgamated Meat Cutters &ButcherWorkmen of North America, Local 405,AFL-CIO, and that said labor organization is not theexclusive representative of the employees in the unitfound appropriate within the meaning of Section 9(c)of the Act.Hardison saidIt is our hope and our intention to keep your earnings on a level withcomparable plants in the meat packing industry You can count on thatwithout having to pay dues to accomplish it